Citation Nr: 0816720	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  07-19 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cervical spine strain, including as secondary to the service-
connected knee condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral hip disability, including as secondary to the 
service-connected knee condition.

3.  Entitlement to an increased initial evaluation for low 
back strain, currently evaluated as 20 percent disabling.

4.  Entitlement to an effective date prior to December 16, 
2005 for the grant of service connection for low back strain. 


REPRESENTATION

Veteran represented by:	Maine Veterans' Services

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1988 until 
December 1993. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In its July 2006 rating decision the RO indicated the claims 
for a cervical spine strain and bilateral hip disability were 
reopened and denied the claims for service connection on a de 
novo basis.  Irrespective of the RO's action in July 2006, 
the Board must decide whether the veteran has submitted new 
and material evidence to reopen the claims of service 
connection for a cervical spine strain and bilateral hip 
disability. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Thus, the Board has recharacterized the issues as stated on 
the cover page.

In November 2004, the veteran resubmitted her March 2004 
claim and indicated the RO had not addressed claims for 
service connection for otitis media, bicipital tendonitis, 
myalgias/fatigue and pyelonephritis.  The Board considers 
this an informal request to reopen.  These claims to reopen 
have not been adjudicated and are REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The evidence associated with the claims file subsequent 
to the June 2004 rating decision relates to an unestablished 
fact necessary to substantiate the claim for a cervical spine 
strain and raises a reasonable possibility of substantiating 
the claim.

2. The evidence associated with the claims file subsequent to 
the June 2004 rating decision relates to an unestablished 
fact necessary to substantiate the claim for a bilateral hip 
disability and raises a reasonable possibility of 
substantiating the claim.

3.  A cervical spine condition was not incurred in or 
aggravated by active service, nor may it be presumed to be so 
incurred.

4.  The service-connected status post left lateral 
meniscectomy, right knee patellofemoral syndrome, and 
recurrent low back strain associated with right knee 
patellofemoral syndrome did not cause or make worse the 
cervical strain.

5.  There is no currently diagnosed disability related to the 
hips.

6.  The veteran's low back strain is not manifested by 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.

7.  A private medical record dated November 17, 2005, 
provided the first diagnosis of low back strain with a nexus 
to the veteran's service-connected knee condition.

8.  A formal application to reopen a claim for service 
connection for a low back strain was received by the RO on 
December 16, 2005.

9.  An informal request to reopen a claim for service 
connection for lumbar strain was received on November 23, 
2004.



CONCLUSIONS OF LAW

1.  Evidence received since the final June 2004 determination 
wherein the RO denied the veteran's claim of entitlement to 
service connection for a cervical spine strain is new and 
material, and the veteran's claim for that benefit is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2007).

2.  Evidence received since the final June 2004 determination 
wherein the RO denied the veteran's claim of entitlement to 
service connection for a bilateral hip disability is new and 
material, and the veteran's claim for that benefit is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2007).

3.  The criteria for a grant of service connection for a 
cervical spine strain have not been met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).

4.  The criteria for a grant of service connection for a 
bilateral hip disability have not been met. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).

5.  The criteria for an evaluation in excess of 20 percent 
for low back strain have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5237 
(2004-2007).

6.  An effective date of November 17, 2005, for the grant of 
service connection for low back strain is granted. 
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 3.400 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for a cervical spine 
strain and a bilateral hip disability, including as secondary 
to the service-connected knee conditions.  Claims for service 
connection for cervical spine strain and bilateral hip 
disability were previously considered and denied by the RO in 
a rating decisions dated in May 1995 and June 2004.  The 
veteran did not appeal these decisions and as such, the May 
1995 and June 2004 decisions became final. 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1103.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter provided to the appellant on December 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the June 2004 rating decision that denied 
service connection for a bilateral hip disability and a 
cervical spine strain, the evidence of record consisted of 
service medical records, VA outpatient treatment records, and 
private medical records.  Subsequently, additional VA 
outpatient treatment records, private medical records and 
reports from VA examinations have been associated with the 
claims file.  The veteran also provided testimony at a 
January 2008 Board hearing.

Concerning the claim for a neck condition, the evidence 
submitted subsequent to the June 2004 rating decision is new, 
in that it was not previously of record.  The evidence is 
also material.  The claim was previously denied in June 2004 
as no new and material evidence had been submitted.  The 
initial May 1995 rating decision denied the claim as there 
was no evidence of a chronic disability.  The evidence 
received subsequent to the June 2004 rating decision includes 
a private magnetic resonance imaging (MRI) test documenting 
uncovertebral cervical spondylosis.  Additionally, the VA 
examination reflected a diagnosis of myofascial syndrome.  
The evidence submitted subsequent to the June 2004 rating 
decision also included a November 2005 letter that generally 
attributed the neck condition to the service-connected knee 
and lumbar spine disabilities.  Presuming such evidence is 
credible for the limited purpose of ascertaining its 
materiality, this evidence would therefore relate to the 
unestablished elements of a current disability and a nexus 
between the current disability and a service-connected 
disability which is necessary to substantiate the veteran's 
claim.  Accordingly, the Board finds that the claim for 
service connection for a cervical spine strain is reopened.

The claim for a bilateral hip condition was also denied in 
the June 2004 rating decision as no new and material evidence 
had been submitted.  The initial May 1995 rating decision 
denied the claim as not well grounded as service connection 
had not been granted for a left knee condition.  The record 
reflects that a subsequent March 2005 rating decision granted 
service connection for the left knee.  This would go towards 
the previously unestablished element of a service-connected 
disability required for entitlement to secondary service 
connection.  Furthermore, the record includes a November 2005 
letter from a private physician generally attributing the 
veteran's hip pain to the knee condition.  Presuming such 
evidence is credible for the limited purpose of ascertaining 
its materiality, this would therefore relate to the 
unestablished element of a nexus between the current 
disability and service-connected disability which is 
necessary to substantiate the veteran's claim.  Accordingly, 
the Board finds that the claim for service connection for a 
bilateral hip disability is reopened.

Duty to Notify and Assist

Having reopened the claim for benefits, the Board is required 
to address the duty to notify and duty to assist imposed by 
38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.  As 
provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in December 2005 and March 2006 
that fully addressed all notice elements.  

During the pendency of the appeal, however, the U.S. Court of 
Appeals for Veterans Claims held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
she provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez-
Flores.  However, the Board notes that the veteran's claim 
stems from an appeal of an initial evaluation after the grant 
of service connection and Vazquez- Flores notice is not 
strictly mandated.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Furthermore, the veteran has demonstrated actual knowledge of 
what was needed to support her claims as reflected in her 
correspondence to the RO.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  For example, in a January 2006 
statement she cited medical evidence documenting the severity 
of her back condition and indicated the disabilities affected 
her daily life activities and limited her career and career 
choices.  She further indicated the disability limited extra-
curricular activities and took a toll on her emotional, 
family life and physical ability.  In the Substantive Appeal 
(Form VA 9) the veteran quoted 38 C.F.R. § 4.40 concerning 
functional loss for joints.  The veteran also submitted 
relevant VA and private medical records and provided 
testimony at a January 2008 Board hearing in which she 
discussed relevant symptoms such as limitation in motion and 
the effect of pain on her daily life.  

Furthermore, prior statements concerning claims not presently 
before the Board illustrated the veteran was familiar with 
the Schedule for Rating Disabilities.  For example, a 
February 2005 Notice of Disagreement and May 2005 attachment 
to a VA 9 (both concerning a prior appeal concerning the 
knees) quoted Diagnostic Codes 5275, 5258 and 5003 concerning 
her service-connected knee disabilities.  As such, the 
veteran clearly had access to the Rating Criteria prior to 
the initial adjudication of the claim and demonstrated actual 
knowledge of the applicable rating criteria in her statements 
submitted in support of her claim and her testimony at the 
Board hearing.  Additionally, the Board notes the veteran has 
had representation throughout the duration of the appeal.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by any notice error").  Thus, the Board 
finds the veteran meaningfully participated in the 
adjudication of her claims such that the essential fairness 
of the adjudication was not affected.  

Based on the above, any deficiencies in notice do not affect 
the essential fairness of the adjudication.  Therefore, 
proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted private medical 
records and statements in support of her claim.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claims

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Neck

As noted above, the evidence received subsequent to the June 
2004 rating decision includes a private magnetic resonance 
imaging (MRI) test documenting uncovertebral cervical 
spondylosis.  Therefore the veteran has a current disability 
and the remaining question whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service medical records reflect that the veteran was seen for 
neck pain after playing soccer and was diagnosed with a 
cervical strain in May 1989.  An x-ray of the cervical spine 
at that time was normal without evidence of fracture or 
injury.  The veteran was placed on limited duty profile for 
approximately one month.  However the veteran denied swollen 
or painful joints, broken bones, arthritis, rheumatis or 
bursitis, and bone or joint deformity on the December 1993 
report of medical history.  Similarly, the December 1993 
examination performed in connection with the veteran's 
separation from service described the spine and other 
musculoskeletal system and the head, face, neck and scalp as 
normal.  

Most significantly, there is no competent medical evidence of 
a nexus linking the current neck condition to the cervical 
strain documented during service.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  None of the competent medical 
evidence related the neck strain to the cervical strain noted 
during service.  In fact, the veteran underwent a VA 
examination in June 2006 which concluded that the myofascial 
syndrome of the cervical spine, presently close to remission, 
was not related to military service, although the veteran may 
have had an episode of such syndrome while in service.  A 
June 2006 addendum to the examination indicated that having 
an isolated episode of myofascial syndrome in the military is 
not tantamount to having a permanent disability.

Nor is there any evidence of continuity of symptomatology.  
For example, after service, the first treatment for any neck 
condition was dated in February 1995, a gap of over a year.  
Additionally, the veteran did not apply for benefits until 
May 1995.  These gaps in evidence constitute negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  This 
gap in the evidence also indicates that presumptive service 
connection for arthritis is not warranted as there is no 
evidence that the disease had its onset within one year after 
separation from service.

The veteran, however, contends the neck strain is related to 
her service-connected knee condition.  The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 

In this regard, the veteran has a current disability and 
service-connected disabilities of the knee and low back.  The 
remaining question is whether there is competent medical 
evidence demonstrating a connection between the current 
disability and a service-connected disability.  The veteran 
submitted statements from private physicians in support of 
her claim.  For example, a November 2005 statement by K.R., 
D.O. indicated she had treated the veteran for chronic pain 
since February 2005.  She explained the veteran had a history 
of multiple injuries to the lower back along with symptoms of 
low back pain, hip pain and knee pain that was diagnosed with 
osteoarthritis and meniscal tear and a plica of the right 
knee.  Subsequently, the veteran developed neck pain but did 
not recall any direct injury to the neck.  Dr. R. indicated 
it was well understood in medicine that impairment of one 
joint may cause dysfunction in a nearby joint.  Thus, she 
indicated the veteran's knee pain could have affected the hip 
pain and the hip pain affected the back pain.  Also, through 
a fascial relationship the sacrum and neck seemed to exhibit 
dysfunction and contributed to the pain she felt.  The 
physician explained that osteopathic manipulation made some 
impact in areas but given the chronicity of symptoms and 
multiple injuries and surgeries chronic treatment was usually 
required to impact a long term response.  The physician 
indicated the veteran participated in physical therapy and 
osteopathic manipulation along with stretching and 
exercising.  She was forced to face chronic pain that 
impacted daily functioning and curtailed her exercise.  The 
physician concluded that she believed her various injuries 
including what happened in the marine cop have contributed to 
the current pain syndrome. 

The June 2006 VA examiner disagreed with the private 
physician and indicated he did not see how the private 
physician maintained the problems with the veteran's neck 
were related to the knees given the shock absorbing 
properties of the body in general.  

The veteran also provided testimony in support of her claim 
at a January 2008 Board hearing.  During this hearing the 
veteran indicated she reported to sick call in 1989 and was 
noted to have a cervical strain.  She indicated that she had 
issues with the neck all along, particularly since 2004 or 
2005.  She indicated she had treated for neck pain and 
problems since her discharge from service in 1993 or 1994.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].  In the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran. See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996)(holding that credibility can be impeached 
generally by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character).  It has 
also been observed that the Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion. 
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds the most probative evidence concerning the 
etiology of cervical spine disability is the June 2006 VA 
examination.  Specifically, the Board notes the examiner 
reviewed the claims file, including the statements of K.R., 
M.D.  He also conducted clinical testing and provided a 
rationale for his opinion.  

The veteran has argued that Dr. K.R. as her treating 
physician has a better insight in to the mechanics of what 
has been going on with the condition.  However, the Court has 
expressly declined to adopt a "treating physician rule" which 
would afford greater weight to the opinion of a veteran's 
treating physician over the opinion of a VA or other 
physician. See Guerrieri v. Brown, 4 Vet. App. 467, 471-473 
(1993).  While K.R., M.D. concluded that the veteran's neck 
disability was related to the veteran's other service-
connected joint disabilities, including the knee and back, 
she failed to provide a detailed rationale for the findings.  
Rather she indicated it was "well understood in medicine 
that impairment in one joint may cause dysfunction in a 
nearby joint."  Significantly, Dr. R. did not provide any 
citations to medical studies or provide any detailed 
description of how the veteran's pathology reflects such a 
relationship.  

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical 
opinion is inadequate when it unsupported by medical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See 
also, Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 358 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions). 

Therefore, as there is no evidence of a nexus to service or a 
service-connected condition, the preponderance of the 
evidence is against the veteran's claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hip Disability

The veteran seeks service connection for a bilateral hip 
disability.  The Board notes that the June 2006 VA 
examination concluded with a finding of status post 
trochanteric bursitis of the bilateral hips, presently in 
remission.  The addendum to the VA examination indicated the 
hips were per se normal.  In this regard, a threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Under these circumstances, for the Board to conclude that the 
veteran has disability of the hips that had its origin during 
service would be speculation, and the law provides that 
service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letter from the 
RO to her, but she has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the letter of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that she has a disability of the hips that is 
related to service, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, service connection for a hip disability is not 
established in the absence of competent medical evidence of a 
current disorder and competent medical evidence demonstrating 
a relationship between a current disorder and service.

Increased Evaluation

The RO initially granted service connection for a low back 
strain in a July 2006 rating decision.  At that time, a 20 
percent evaluation was assigned pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  The veteran contends the 
current rating evaluation does not accurately reflect the 
severity of her disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted above, the veteran's low back strain was evaluated 
under Diagnostic Code 5237 for lumbosacral strain.  The 
Schedule for Rating Criteria indicates that disabilities of 
the spine under Diagnostic Codes 5235 to 5243 will be 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine. The General Rating Formula for 
Diseases and Injuries of the Spine assigns evaluations with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by the residuals of the injury or disease.  Under 
this formula, a 20 percent evaluation is for assignment when 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees or with a 
combined range of motion not greater than 120 degrees or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is for assignment when forward flexion of the 
thoracolumbar spine is 30 degrees or less or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for assignment upon a showing of unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is for assignment for unfavorable ankylosis of the 
entire spine.  

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code. Note (2) to the General 
Rating Formula explains that for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Note (5) explains that 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of the spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.   The Board must also consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 
4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of VA 
examinations.  After reviewing the evidence of record, the 
Board is of the opinion that the veteran's low back strain is 
not productive of flexion limited to 30 degrees or less or 
favorable ankylosis of the thoracolumbar spine, and therefore 
an increased evaluation is not warranted.

A January 2005 private medical record reflected complaints of 
back pain with prolonged sitting and going to the bathroom.  
The veteran explained that back spasms caused her to limit 
her exercising.  Clinical evaluation reflected a full range 
of motion of the back with pain at the end ranges.  
Flexibility showed tight piriformis muscles and tight 
hamstrings.  The conclusion was some decreased spinal 
stabilization of the low back along with some pelvic and 
sacral obliquities.  

A December 2005 private medical record noted complaints of 
low back pain for which she treated with medication.  The 
veteran also described tenderness at certain points in the 
back.  Clinical examination reflected she could touch her 
toes but complained of stiffness in the low back with this 
motion.  The physician reported the veteran had a full range 
of motion but limited to the back area due to pain.  

The veteran underwent a VA examination in June 2006.  During 
this examination she complained of problems of the low back 
which she attributed to the right knee caused.  She indicated 
she continued to work and attended school to prepare for a 
career change.  Activities of daily living were fully 
accomplished.  She reported constant pain which she rated as 
a 5 on a scale of 10.  Pain became a 10 with flare ups.  
There was no radiation of the pain to the lower extremities.  
Weakness was present with diminished bending, lifting and 
prolonged driving capacity.  She described the low back as 
stiff.  She treated with pain medication and occasionally 
used a cane for the knees.  She denied using a brace or 
crutches.  She treated flare-ups with heat, rest and ice 
packs.  She indicated a TENS unit had been tried without 
benefit.  Walking tolerance varied and the veteran was 
occasionally able to walk one mile.  A magnetic resonance 
imaging test (MRI) of the lumbar spine dated in January 2004 
did not reveal any pathology.  The veteran related that she 
was informed by a prior physician that she had a shortened 
left leg.  

Clinical examination revealed a symmetrical posture.  The 
iliac crests were level and there was no leg length 
inequality.  The sciatic notches were not tender.  The 
veteran claimed diminished sensation of the left lumbosacral 
area, left posterior leg and left lateral foot.  She had a 
Baker's cyst bilaterally, greater on the left.  There was 
flexion to 45 degrees without pain and to 60 degrees with 
pain.  Lateral bending was found to 30 degrees bilaterally.  
Extension was found to 10 degrees and bilateral rotation was 
found to 10 degrees.  Repetition increased pain and 
diminished performance with diminished endurance.  Toe and 
heel walking were done well.  In a sitting position the legs 
could be brought actively into parallel position.  Deep 
tendon reflexes of the knee joint were 3+ and reflexes of the 
ankle joint were 2+.  Motor strength was 5/5.  Pedal pulses 
were slightly and uniformly diminished.  An x-ray of the 
lumbar spine performed in connection with the examination was 
within normal limits.  The impression was recurrent low back 
strain secondary to intermittently altered gait.

Other medical records reflected significant treatment for 
pain and noted restricted movement; however, these records 
did not provide findings which could be applied to the 
Schedule for Rating Disabilities.  

The veteran also presented testimony in support of her claim 
at a January 2008 Board hearing.  The veteran testified that 
her low back disability affected every area of her life by 
preventing certain types of employment and limiting every day 
activities.  She treated with a doctor of osteopathic 
medicine to alleviate pain.  She indicated she tried to 
exercise but explained it was difficult.  She indicated that 
she had trouble bending and difficulty carrying her child.  
She described back spasms and noted that she was awakened at 
night due to back problems.  She related that sitting for 
long periods of time bothered her and asserted she could not 
take long walks.  She noted she could not bend over.

In sum, none of the medical records reflect the veteran has 
flexion limited to 30 degrees or less.  Nor is there any 
evidence the veteran has favorable ankylosis of the entire 
thoracolumbar spine.  In fact, the June 2006 VA examination 
demonstrated flexion of 45 degrees without pain and to 60 
degrees with pain.  Similarly, recent medical records, while 
not providing exact findings, noted the veteran retained 
motion in her spine and was able to participate in exercise, 
including yoga which was noted to increase her flexibility.  

The Board acknowledges that the veteran has repeatedly 
complained of pain associated with her low back strain.  The 
record also reveals that the veteran has at various times 
taken medication to treat pain and tried treatment with a 
TENS unit and osteopathic manipulative technique.  
Furthermore, the June 2006 VA examination noted additional 
limitation in motion due to pain.  However, even factoring in 
the additional limitation in motion, reducing the range of 
motion due to pain from 60 degrees to 45 degrees, the veteran 
still retains a range of motion greater than that required 
for an increased rating.  38 C.F.R. § 4.45, 4.71a, Diagnostic 
Codes 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, an increased evaluation is not warranted.  

The Board considered whether an increased evaluation could be 
granted based upon the granting of a separate neurological 
disability related to the lumbar spine.  While the VA 
examination dated in June 2006 noted subjective complaints of 
decreased sensation of the left side, the strength remained 
intact.  Furthermore, private medical records dated in 2006 
and 2007 reflect the veteran consistently denied symptoms of 
radiculopathy.  Therefore, at best, there are subjective 
complaints of radiculopathy, with no objective findings of 
slight, incomplete paralysis of the sciatic nerve, to warrant 
a separate rating.  Nor is the veteran shown to have any 
associated bowel or bladder impairment that would warrant a 
separate evaluation.  As such, an increased evaluation based 
upon separate neurological disabilities is not warranted.   

Finally, the Board considered whether an increased evaluation 
was warranted under another Diagnostic Code.  However, the 
veteran's low back strain has not been characterized as 
intervertebral disc syndrome.  Furthermore, there is no 
evidence that the veteran's low back strain ever resulted in 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment prescribed by a physician.  As such 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is inapplicable to the present case. 

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Earlier Effective Date

The RO granted the veteran's claim for service connection for 
low back strain in a July 2006 rating decision.  A 20 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 and an effective date of December 16, 2005 was 
assigned.  The veteran seeks an earlier effective date for 
the grant of service connection for low back strain and 
contends that the date of an earlier application, or March 
2004, should serve as the effective date.  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof. 
38 U.S.C.A. § 5110(a). The statutory provision is implemented 
by regulation which provides that the effective date for an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 C.F.R. 
§ 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
the release, if application therefore is received within one 
year from such date of discharge or release. See 38 C.F.R. 
§ 3.4(b)(1) (defining "disability compensation" as basic 
entitlement for a veteran who is disabled as a result of a 
disease or injury incurred or aggravated in the line of duty 
in active service). Moreover, the implementing regulation 
provides that the effective date for an award of direct 
service connection will be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year after service separation; otherwise 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim. 38 C.F.R. § 3.155.  

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits. 38 C.F.R. § 3.157(a). Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by the VA will be accepted 
as informal claim for increased benefits or for an informal 
claim to reopen.  Furthermore, these provisions apply only 
when such reports relate to examinations or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. 38 C.F.R. § 3.157(b)(1).  
The mere presence of medical evidence of a disability does 
not constitute a claim; rather, the veteran must assert a 
claim either expressly or impliedly. VA is not required to 
conjure up issues not raised by the claimant. Brannon v. 
West, 12 Vet. App. 32, 35 (1998).

The veteran was discharged from service in December 1993.  
There is no indication the veteran applied for service 
connection for any condition directly after her separation; 
nor is there any indication the veteran submitted an 
application for low back strain within one year of her 
December 1993 separation from service.  Therefore, an 
effective date of the date of discharge is not warranted.

As the claim was not received within a year after separation 
from service, it is the date of the receipt of the claim or 
the date entitlement arose which controls.  The veteran 
initially applied for service connection for low back strain 
in February 1995.  This claim was denied in May 1995 rating 
decision.  The veteran did not appeal the decision and it has 
become final.  38 C.F.R. § 20.1103.  The veteran applied to 
reopen her claim in March 2004.  However, this claim was 
denied in a June 2004 rating decision.  The veteran did not 
appeal the decision and it is final.  38 C.F.R. § 20.1103.  

During the Board hearing, the veteran testified that she 
applied for the condition in March 2004 and did not hear 
anything from the RO until the July 2006 rating decision 
granting the claim.  To the extent the veteran claims she did 
not receive the June 2004 rating decision, the Board notes 
that the rating decision was sent to the veteran's address of 
record and there was no evidence that the letter were not 
delivered.  The Court has ruled that there is a "presumption 
of regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity. See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994); Ashley v. Derwinski, 2 Vet. App. 307 (1992).  
In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
There was no indication the veteran had a change in address 
nor was there any indication the letters were not delivered, 
such as the rating decision being returned as undeliverable.  
Furthermore, a copy of the decision was sent to the veteran's 
representative of record.  It is, therefore, presumed that 
timely notice of the June 2004 rating decision was sent to 
the veteran at her most recent address of record.

The RO received a formal claim to reopen the issue of 
entitlement to service connection for a lumbar spine 
disability on December 16, 2005.  Entitlement for the benefit 
arose November 17, 2005, the date of a private medical record 
which explained the veteran's lumbar spine condition was 
related to the veteran's service-connected knee disability.

A review of the record reveals the veteran submitted a 
statement that was received at the RO on November 23, 2004.  
This statement attached the prior March 2004 request to 
reopen.  Significantly, the veteran had highlighted the issue 
of low back strain and indicated she felt this claim had not 
been addressed.  This November 2004 statement can be 
considered a prior informal request to reopen the claim.  As 
the veteran had previously filed a claim for service 
connection for a low back strain that met the requirements of 
38 C.F.R. § 3.151, this November 2004 informal request to 
reopen is considered a claim for benefits. 38 C.F.R. 
§ 3.155(c).

As noted above, the effective date for a claim to reopen 
after final disallowance is the date of receipt of the claim 
to reopen or the date entitlement arose, whichever is later.  
Therefore, as the date of claim is November 23, 2004, and the 
date entitlement arose is November 17, 2005, the later date 
of November 17, 2005 is the appropriate effective date.  

The Board notes the claim of service connection was granted 
on the basis that the veteran had submitted new and material 
evidence.  Thus, in reaching this conclusion regarding the 
assignment of an appropriate effective date of the granting 
of the benefit, the Board has carefully considered the 
provisions of 38 C.F.R. § 3.156(c), which provides for 
retroactive evaluations when the new and material evidence 
consists of either supplemental reports from the service 
department, service records which had been misplaced and 
recently located, or corrections of errors by the service 
department. 38 C.F.R. § 3.156(c).

The foregoing provision does not avail the veteran of an 
earlier effective date for the grant of service connection, 
as the July 2006 rating decision that granted the claim 
indicated the basis for reopening and granting the claim for 
service connection was not the receipt of additional service 
medical records (or corrections by the service department), 
but the receipt of private medical records and a VA 
examination illustrating a nexus to the service-connected 
knee condition.  Accordingly, an effective date of November 
17, 2005, but no earlier, is granted.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a cervical spine strain is 
reopened.  To this extent and to this extent only, the appeal 
is granted.

New and material evidence having been submitted, the claim 
for service connection for a bilateral hip disability is 
reopened.  To this extent and to this extent only, the appeal 
is granted.

Service connection for a cervical spine strain is denied.

Service connection for a bilateral hip disability is denied.

An evaluation in excess of 20 percent for low back strain is 
denied.

An effective date of November 17, 2005 is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


